Citation Nr: 1824298	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-01 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for large cell neuroendocrine carcinoma of the cecum status post right hemicolectomy with ileocolic anastomosis (large cell neuroendocrine carcinoma), claimed as cancer of the colon, lymph nodes and lung, is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from June 1968 to May 1970 with service in the Korean Demilitarized Zone (DMZ).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   The Board notes that although the RO adjudicated the Veteran's claim as three separate issues (i.e. for colon cancer, lymph node cancer and lung cancer), the evidence of record shows that he has been diagnosed with one rare type of cancer, large cell neuroendocrine carcinoma, that is similar to small cell lung cancer and is basically an extrapulmonary presentation of the same disease process affecting various parts of his body.  Thus, the Board has recharacterized the issue on appeal.


FINDING OF FACT

The Veteran's large cell neuroendocrine carcinoma is at least as likely as not due to his presumed exposure to herbicides in service.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for large cell neuroendocrine carcinoma have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection large cell neuroendocrine carcinoma is warranted.  The Veteran has been diagnosed with large cell neuroendocrine carcinoma.  The VHA expert physician providing an expert opinion in December 2017 opined that it is at least as likely as not that the Veteran's large cell neuroendocrine carcinoma is related at least in part to the Veteran's conceded exposure to herbicides during his service in the Korean DMZ.  The December 2017 VHA expert reasoned that the Veteran's tumor type, large cell neuroendocrine carcinoma, is the same pathological family of tumors as pulmonary small cell carcinoma.  He concluded that given that pulmonary small cell carcinoma is acknowledged to be associated with herbicide exposure, it is at least as likely as not that the Veteran's tumors are related to his presumed exposure to herbicides in service.  The Board finds the VHA expert's opinion highly probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, service connection for large cell neuroendocrine carcinoma is warranted.


ORDER

Service connection for large cell neuroendocrine carcinoma is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


